Case 1:21-cv-00058-JAW Document 1-1 Filed 02/18/21 Page 1 of 2                    PageID #: 6



 STATE OF MAINE                                                          SUPERIOR COURT
 SOMERSET, ss.                                                              CIVIL ACTION
                                                                    DOCKET NO: CV-21-


 ROBERTA CLARK, of the Town of
 Detroit, County of Somerset, and State
 of Maine,

               PLAINTIFF
                                                                    :     "[i :I~
                                                                                ►1~
vs.

FAMILY DOLLAR, INC., a foreign corporation
authorized to conduct business in the State
of Maine, with a place of business in the City
of Pittsfield, County of Somerset, and
State of Maine,

               DEFENDANT


       NOW COMES the Plaintiff, ROBERTA CLARK, by and through her attorneys

Woodman Edmands Danylik Austin Smith & Jacques, P.A., and complains against Defendant

FAMILY DOLLAR, as follows:.

               The Plaintiff, ROBERTA CLARK, is now and at all times herein material a

resident of the Town of Detroit, County of Somerset and State of Maine.

       2.     Defendant FAMILY DOLLAR, at all times herein material is a foreign

Corporation authorized to conduct business in the State of Maine.

       3.     On or about March 30, 2020, the Plaintiff was an invitee lawfully one of the

Defendant's premises located in the Town of Pittsfield, County of Somerset, and State of Maine

and known as the Family Dollar.

       4.     On the aforementioned date, the Plaintiff suffered severe personal injury when,

she was shopping in an aisle with her shopping cart and a Family Dollar employee pushing a
    Case 1:21-cv-00058-JAW Document 1-1 Filed 02/18/21 Page 2 of 2                         PageID #: 7
~


    "flat bed" card loaded with merchandise that blocked her view of the aisle, rammed into Robert's

    cart with her flat-bed cart, knocking it into Roberta and throwing her to the ground.

            5.      At all times herein material, the Plaintiff was in the exercise of due care.

            6.      The Defendant owed a duty to provide reasonably safe premises, and the

    Defendant breached that duty because of the employee's failure to exercise reasonable care in

    taking such measures as were reasonably necessary for the safety of customers at the

    Defendant's premises.

            7.      As the direct and proximate result of the Defendant's breach of duty, and the

    negligence of the Defendant, the Plaintiff suffered severe personal injuries.

            8.      As a direct and proximate result of the negligence of Defendant, the Plaintiff has

    incurred, and will incur medical expenses, pain and suffering, mental anguish, loss of enjoyment

    of life, and permanent impairment.

            WHEREFORE Plaintiff requests judgment against the Defendant, in a reasonable amount

    to be determined at trial, together with interest and costs, and such further relief as this Court

    deems necessary and proper.

           Dated at Biddeford, Maine, this i~ / day of January, 2021.

                                                   WOODMAN EDMANDS DANYLIK
                                                   AUSTIN SMITH & JACQUES, P.A.



                                                           H      B: Center, II, Esq., Bar # 3610
                                                             ttorney for Plaintiff
                                                           234 Main St., P.O. Box 468
                                                           Biddeford, ME 04005-0468
                                                           (207) 284-4581




                                                      2
